DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed “when setting the number of times of overlapping to N (N≥2) in the overlapping area, the reflectance in the overlapping area where the number of times is N is configured to be lower than the reflectance in the overlapping area where the number of times of overlapping is a largest number of the numbers of times smaller than N,” is unclear what exactly is meant by “…a largest number of the numbers of times smaller than N,” rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 1 does not fall within at least one of the four categories of patent eligible subject matter because the claim simply describes the concept of gathering and/or combining data by reciting steps of organizing information through mathematical relationships. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to setting the number of times of overlapping to N (where N≥2) in the overlapping area, the reflectance in the overlapping area where the number of times is N is configured to be lower than the reflectance in the overlapping area where the number of times of overlapping is a largest number of the numbers of times smaller than N. This idea is similar to the basic concept of manipulating information using mathematical relationships that courts have found to be an abstract idea.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundhofer et al. US 2007/0070711 A1.

Considering claim 1, the claimed tiling screen provided with a plurality of projection areas (Grundhofer discloses intensity correction for projection systems), comprising:
an overlapping area where end parts of the projection areas overlap each other (overlap area 118, Figs.1A-1B; [0003]), wherein when setting a number of times of overlapping set to one in the overlapping area, reflectance in the overlapping area where the number of times is one is configured to be lower than reflectance in an area where the projection areas fail to overlap each other (camera 106 can detect the variations in reflectance, and the intensity of the projected image can be adjusted to compensate. The light attenuation is compensated for by calculating the distance the light travels from the 3D position of the projector to the surface. It's compensated by adjusting the intensities accordingly such that the same intensity falls onto the surface; [0048] and [0049]); when setting the number of times of overlapping to N (N≥2) in the overlapping area, the reflectance in the overlapping area where the number of times is N is configured to be lower than the reflectance in the overlapping area where the number of times of overlapping is a largest number of the numbers of times smaller than N (see Fig.1B where the number of overlapping of the projected images from the multiple projectors is set to more than one).
 
As to claim 5, see the rejection of claim 1. (Grundhofer disclose plurality of projectors 102, 104 and 120, Fig.1B).

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Read 2008/0259223 A1 discloses displaying high resolution images and correction of artifacts in an optically blended seam for modifying the brightness of image pixels in the overlap region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




PMN
March 24, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422